DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status
Response to Amendment
All pending claims 1-18, 20 and 21 filed January 22, 2021 were examined in this final office action necessitated by amendment.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed January 22, 2021, with respect to the rejections of claims under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection are made necessitated by amendment. Knapp was withdrawn in favor of Bijor. All arguments hinged on Gorlin-Knapp are moot. Bijor would have taught Gorlin that a requester can access and interact with a delivery service application via a social media application. The provisional application filed by Bijor on July 30, 2015 fully supports the subject matter relied upon from the non-provisional application.

Recommendation
Patent counsel is welcome to schedule a telephone interview to review the combination of Gorlin-Bijor. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-8, 10-12, 14-17, 20 and 21 are rejected under 35 USC 103 as being unpatentable over Gorlin, US 2016/0104112, in view of Bijor et al.,                   US 2017/0034110 “Bijor” (US 10,291,574 ).
In Gorlin, see at least: 
[0113] The present inventive concept relates to a method, apparatus, and computer readable storage medium to implement an N-Tier backed delivery (also referred to as "peer to peer") system ("system").  A user (e.g., sender, receiver, manager) can log into the system using their mobile device or any web browser, request that a package be picked up at a certain location and dropped off at a certain location, and the system will locate a group of suitable drivers and present the option for the sender and receiver (recipient) to double accept (both agree to terms of trip and price although in another embodiment only one party needs to accept the price since they would be paying), and arrange for the package to be picked up and delivered.  
Regarding claim 1: (Currently Amended) A virtual resource transfer method, comprising:
responding to, by an application server associated with a public service account, a first login request from a first client for logging into a public service account through a social application on the first client, the public service account being registered by a service provider on the social application;
Rejection is based upon the teachings applied to claims 1 in part by Gorlin and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin, see at least:
[0116] The method can begin with operation 100, which registers drivers (and others).  Drivers are people who register with the system (using a mobile application or a web browser).  In order to be able to deliver packages using the system, a person would have to register an account (sign up) with system (e.g., receivers, drivers, managers and senders would need to have accounts).  
[0143] FIG. 5 is a block diagram illustrating participants of the system on a computer communications network, according to an embodiment. 
[0144] Drivers 500, 501 can communicate with a server 504 (also referred to herein as the system) using their mobile phones (or other portable computing devices such as laptops, etc.) The server 504 communicates with all of the participants of the system and directs all features herein Senders 502,503 use their computers, mobile phones, etc. to communicate with the server 504 (senders can also use mobile phones as well).  All information herein can be transmitted by any party described herein and received by any party described herein including the server 504.  It can be appreciated that any number of users (e.g., drivers, senders, receivers, managers, etc.) can utilize the system simultaneously even though all such parties are typically in different physical locations throughout the country.
[0276] FIG. 41 is an exemplary mobile device screen illustrating a login or registration screen if the user is a social media user, according to an embodiment.  The user can use their Facebook account to quickly register or login.  The advantage is they don't have to remember another password, type in their email, or enter a profile pic.
Although Gorlin permits login access to the delivery service via a social media login page, Gorlin is vague about interacting with the delivery service via a social media application. Bijor on the other hand would have taught Gorlin that a requester can access and interact with a delivery service application via a social media application.
In Bijor, see at least:
[0012] In many examples, a transport arrangement and networking system is provided to facilitate transportation services and social interaction between users of the transportation services.  The transport arrangement and networking system can receive, over a network, pick-up requests from user devices of requesting users, and provide invitations to driver devices of proximate available drivers to service those pick-up requests.  Each of the user devices and the driver devices can run a designated application connected with the transport arrangement service.  A requesting user is enabled to select from a number of transport service types prior to submitting the transport request (e.g., a carpool service type).  Additionally or alternatively, the transport arrangement service can be accessed via embedded buttons and/or widget features on a particular social media application displayed on the user's mobile device.  In some example, such features can be associated with upcoming events and/or calendar data presented on a social media feed.  The user may select an embedded service button on a particular event in order to schedule a transport arrangement to a venue associated with the event and/or check-in to the event upon arrival. 
[0022] FIG. 1 is a block diagram illustrating an example transport arrangement and networking system 100.  The system 100 can include a media interface 115 providing access and connectivity to any number of social media service providers 185 over a network 180.  Furthermore, the system 100 can provide public APIs to the social media providers to enable data access between resources of the system 100 and the social media providers 185 (e.g., databases and/or servers storing user data, such as profile data, indicating potential cross-media commonality links between users).  Users of the system 100 can be involved in various social media and networking services each providing a particular focus or targeted service.  Such networking services can include social media and communication providers, such as FACEBOOK, MYSPACE, GOOGLE PLUS, SKYPE, WHATSAPP, APPLE FACETIME, LINKEDIN, gaming networks, online dating platforms, network forums, news providers, hobby networks, and the like.
[0032] In some implementations, the system 100 can provide further embed features for social media platforms.  For example, the system 100 can provide a graphical user interface 197 upon execution of the designated application on the user device 195.  The GUI 197 can enable the user to view and select various transport service types, request a particular service, view map data, and enable a payment service to pay for requested transportation.  When a pick-up is scheduled or requested, the GUI 197 can include an embed feature 198 that can enable the user to take photographs, provide status updates, tag friends or fellow carpool riders, etc., and share such actions and updates on any number of social media platforms through the designated application.  For example, during the trip, the user can view trip data on the GUI 197 designated application, and select the embed feature 198 to snap and share a photograph on the user's social media feed. 
[0037] FIG. 3 is a low level flow chart illustrating an example method for facilitating user connectivity in connection with a transportation arrangement service.  The system 100 can provide certain embed features to social media providers to integrate the social media services with the transport arrangement service (300).  The system 100 can also provide a designated application associated with the transport arrangement service to user devices 195 to enable users to directly access the transport arrangement service (305).  Each of the embed features on the social media applications, and the designated application itself can enable the user to request pick-ups (302), provide updates on social media services (303), check-in or RSVP to a particular event on a social media feed (304), provide associated carpooling (306), and any combination of the above.  The embed feature provided on the social media feed can further include a "take me there" feature, of an "Uber there" feature, which enables the user to request a pick-up via the social media feed directly.  Furthermore, upon arriving at a particular destination, the embed feature can enable the user do a social media check-in, to provide other users, or associations of the user, with information indicating that the user has arrived.  Such indications can be provided as push notifications to other users that are friends with the arriving user, and who are attending the same event.
[0040] The system 100 can then select a particular carpool to pick-up the requesting user (380)--where the riders and/or driver of selected carpool satisfy the association criteria of the associated carpool request.  Furthermore, during the ride, the system can select further pick-ups of other associated carpool riders.  Before, during, and/or after the ride, the system 100 can transmit notifications indicating the commonality links (385), and can further invite the riders to connect via one or more social media services (390).  Furthermore, using embed features on the designated application, the user can provide updates and/or photos through the user's social media feed.  Additionally or alternatively, the user can access the social media application on the user's device and select an embed feature to provide updates of the user's location, or can provide a live map to other users indicating the user's current location and ETA to a particular event.  When the user is dropped off at a particular location, the user may interact with the embed feature on the designated application to provide updates to associated users, who may be at the destination location (e.g., a particular event).  Once the user arrives at the destination, and all notifications and invitations are sent, the process may end (395). 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of accessing and interacting with a transportation management service via a social media application as taught by Bijor would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Bijor to the teachings of Gorlin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
providing, by the application server, an interactive interface of the public service account used as a service page in the social application, …
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Gorlin: 0145] FIG. 6 is an example of a dialogue box which illustrates a request for a delivery task made by a sender, according to an embodiment. 
[Gorlin: 0146] In operation 200, a sender enters a request for a delivery to be made from a pick-up address (typically the sender's address although this is not required) and a destination address.  Also included in the request is information about the package to be delivered, such as the dimensions and weight of the package.  A dialogue box such as that illustrated in FIG. 6 can be used, where the sender types in all of the answers to each of the fields.  Note that this is just one example, and any other fields can be used as well.  Note that the sender can also take a picture of the package with the sender's sell phone and upload it so that potential deliverers can see the size of the package.  A category field can also be inputted from the sender (and displayed to the potential delivers).  Categories can comprise electronics, perishables, etc. All known information about a package would be displayed to potential deliverers.
the social application on the first client being logged in by a first user, wherein the application server corresponds to the public service account and provides service for users of the social application, the application server is connected to a processing server of the social application, and interactions between the users and the public service account are managed by the processing server;
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Bijor: 0011] In some examples described herein, a transport arrangement service is provided to facilitate networked transportation services to match drivers with requesting users.  In accordance with examples described herein, the transport arrangement service can provide one or more application program interfaces (APIs) for developers of client applications (e.g., social media applications) so that users can be provided with open access to data and services across multiple platforms.  For example, a social media application can utilize the APIs to communicate with both the social networking service itself and the transport arrangement service.  Such interconnectivity can allow for much broader user experiences when accessing the transport arrangement service or engaging with other users of the transport arrangement service.
[0022] …Furthermore, the system 100 can provide public APIs to the social media providers to enable data access between resources of the system 100 and the social media providers 185 (e.g., databases and/or servers storing user data, such as profile data, indicating potential cross-media commonality links between users). 
receiving, by the application server, a service request initiated by the first client when the first client is accessing the service page in the social application after the first client is logged in, the service request including basic information of the service request inputted by the first client on the service page of the public service account in the social application;
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Gorlin: 0121] FIG. 2 is a flowchart illustrating an exemplary method of selecting a deliverer, according to an embodiment.  A deliverer is the driver that is going to make the actual delivery of the package.  The deliverer is selected out of all of the participating drivers as the most logical driver for the job.  In one embodiment, the deliver that is selected can take on the task without the sender's approval, while in another embodiment the sender (sender) would need to approve the assignment of the particular deliverer for the task.  A plurality of potential deliverers can be selected (the best ones for the task) and the sender (or manager or receiver) can select which of the potential deliverers he/she wishes to utilize for the task.
[Gorlin: 0122] In operation 200, the sender (or manager or receiver) makes a request to the system (using a mobile device or web browser) for a package delivery (see FIG. 6). The sender would typically identify the pickup location (address), the destination location (address), size and weight of package, picture of the item, time-frame for the delivery (e.g., urgent rush, 24 hours, etc.), and any other relevant information about the delivery request.
[Gorlin: 0123] From operation 200, the method proceeds to operation 201, which locates a potential deliverer. Please note: Operations 200-201 illustrates the server receiving the service request. 
responding to, by the application server, a second login request from a second client for logging into the public service account through the social application on the second client, the social application on the second client logged in by a second user;
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Gorlin: 0051] FIG. 43 is an exemplary mobile device screen illustrating a user information entry screen, according to an embodiment. 
[Gorlin: 0278] FIG. 43 is an exemplary mobile device screen illustrating a user information entry screen, according to an embodiment.  Every user typically goes through this step to register, no matter which path they are on for registration.  Adding a photo is optional.  All other fields are required. Please note: Email, password, confirm password and mobile number are required fields for registration. 
[Gorlin: 0116] The method can begin with operation 100, which registers drivers (and others).  Drivers are people who register with the system (using a mobile application or a web browser).  In order to be able to deliver packages using the system, a person would have to register an account (sign up) with system (e.g., receivers, drivers, managers and senders would need to have accounts). …  The registration process will input personal identifying information, such as the driver's name, address, business address, vacation home address, other typical trip destinations, type of vehicle, hours available to deliver, etc. The system may (optionally, depending on the embodiment) verify this information (for example using a background verification service) and may also optionally check to see if the driver has a criminal background (no criminal convictions may be required in order to be approved to be a driver).  All of this information is stored in the user's account. 
[Gorlin: 0124] Once the best potential deliverer is selected in operation 201, then the method proceeds to operation 202, which prompts (see FIG. 7) that potential deliverer.  The prompt can be done via text message, instant message, in-app notification, telephone call, etc., wherein the potential deliverer is asked whether he/she wishes to accept the particular task (package delivery). 
[Gorlin: 0147] FIG. 7 is an example of a dialogue box which illustrates a request to a potential deliverer to make a delivery, according to an embodiment.  In one embodiment, potential deliverers can search for delivery tasks, and in another embodiment delivery tasks can be automatically suggested to users. Please note: Searching for delivery tasks
[Gorlin: 0151] FIG. 9 is a sample heads up map display that can be displayed on a driver's output device, according to an embodiment.  Note that upon a user (e.g., driver/deliverer, manager, sender) registering (creating an account), the user can identify which navigation application they prefer which would be invoked as needed to display turn by turn navigations as described herein . Please note: Driver/deliverer is identified as a user.
[Gorlin: 0081] FIG. 73 is an exemplary mobile device screen illustrating a driver's profile screen. (Rob Garza)
[Gorlin: 0082] FIG. 74 is an exemplary mobile device screen illustrating a driver's vehicles screen. (Rob Garza)
[Gorlin: 0085] FIG. 77 is an exemplary mobile device screen illustrating a profile editing screen, according to an embodiment. (Rob Garza)
[Gorlin: 0103] FIG. 95 is an exemplary mobile device screen illustrating a task information and selection screen, according to an embodiment.
[Gorlin: 0330] FIG. 95 is an exemplary mobile device screen illustrating a task information and selection screen, according to an embodiment.  A driver can accept this task if the driver chooses.
[Gorlin: 0333] FIG. 98 is an exemplary mobile device screen illustrating an assigned task list screen, according to an embodiment.  Once a task (gig) is chosen by the driver it shows up in the "pending gigs" (pending tasks) lists.  If the task owner (user who posted the task) chooses this driver then the task is removed from the pending tasks list and put into the active tasks (active gigs) list.  If this driver is not chosen for this task, then the task is removed from the pending task list (and not placed in the active task list) and the driver is informed that he/she was not chosen for that particular task. 
Please note: A deliverer/driver, i.e. courier, is required to register with the system. The deliverer/driver is referred to as a “user.” All other users, e.g. senders, receivers, managers, are required to log-in in order to make a delivery request and do so via a social application. A registered driver can search for delivery tasks or delivery tasks can be automatically suggested to users, e.g. text message. In Gorlin, the only user apparently not explicitly stated as being logged into the app is the deliverer/driver. Ample evidence exists, however, that indicates the deliverer/driver is logged into the app. For example, “In-app notification” is evidence the potential deliverer is logged into the app in order to view/receive the “in-app” prompt of a potential delivery gig. Access to the app via a social application, e.g. Facebook, requires the deliverer/driver to log into Facebook, in order for the deliverer/driver to be able to access the i) deliverer’s profile editing screen, ii) “My Gigs” and accept a gig as illustrated in Fig. 95, and iii) view the accepted gig as a pending gig as illustrated in Figs. 98-99.
sending, by the application server, information about the service request of the first client to the second client after the second client is logged in;
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:

[Gorlin: 0124] Once the best potential deliverer is selected in operation 201, then the method proceeds to operation 202, which prompts (see FIG. 7) that potential deliverer.  The prompt can be done via text message, instant message, in-app notification, telephone call, etc., wherein the potential deliverer is asked whether he/she wishes to accept the particular task (package delivery).
Please note: The driver/deliverer may also search for delivery tasks. 
[Gorlin: 0127] If the sender agrees in operation 205 to accept the potential deliverer (see FIG. 8), then the method proceeds to operation 206, which initiates delivery (starts operation 300).
[Gorlin: 0147] FIG. 7 is an example of a dialogue box which illustrates a request to a potential deliverer to make a delivery, according to an embodiment.  In one embodiment, potential deliverers can search for delivery tasks, and in another embodiment delivery tasks can be automatically suggested to users.
[Gorlin: 0148] Alerts can be presented to potential drivers asking them if they want to make a particular delivery.  The dialogue box in FIG. 7 illustrates how the information on the delivery can be presented to the potential deliverer.  This can include the estimated time it would take the potential deliverer to deliver the package taking into consideration the potential deliverer's current location which can be determined via GPS or cellular triangulation on the potential deliverer's mobile phone (or other technology). 
[Gorlin: 0150] The sender is presented (operation 205) with the identity of the potential deliverer so that the sender can then approve or decline this particular potential deliverer.  If the sender does not approve of this particular deliverer, then the system can find another potential deliverer (return to operation 201).  In one embodiment, for privacy reasons the information about a potential deliverer presented to the sender (or other party who is arranging for shipment of the package such as a manager or sender) is limited (such as only displaying a username, location, reviews from other users of the system, etc.) In another embodiment, all details about a potential deliverer can be presented to the sender (including the potential deliverer's real name, photo, reviews by other users who have used this particular deliverer, average rating, etc.).  
receiving, by the application server, service order information for the service request from the second client when the second client associated with the service provider is operated to respond to the service request;
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Gorlin: 0124] Once the best potential deliverer is selected in operation 201, then the method proceeds to operation 202, which prompts (see FIG. 7) that potential deliverer.  The prompt can be done via text message, instant message, in-app notification, telephone call, etc., wherein the potential deliverer is asked whether he/she wishes to accept the particular task (package delivery). 
[Gorlin: 0126] If in operation 203, the potential deliverer (the one prompted in operation 202) agrees to make the delivery, then the method proceeds to operation 204, which then proceeds to operation 204, which prompts the sender to confirm they approve of the potential deliverer delivering the sender's package.  The sender would be presented with the identification of the potential deliverer (e.g., a picture, name, etc.) and the sender can confirm (by clicking a button) whether he accepts this potential deliverer (upon which the method proceeds to operation 206) or declines (upon which the method returns to operation 201 wherein another potential deliverer can be selected).  In an embodiment, the deliverer's name and/or photo would only be displayed to the sender (also referred to herein as the sender) once the sender accepts the assignment of the potential deliverer.  The sender (or other party arranging for the delivery) would always be able to see each potential deliverers' username, ratings, delivery history, etc. 
Please note: Figs. 6-8 illustrated dialog boxes presented on device screens for both sender and driver coordinated by the application server.
[Gorlin: 0149] FIG. 8 is an example of a dialogue box which illustrates a confirmation query so the sender can approve the selection of the potential deliverer, according to an embodiment. 
[Gorlin: 0130] In operation 300, the addresses of the pickup and drop-off (delivery) locations are transmitted to the deliverer.
[Gorlin: 0131] From operation 300, the method proceeds to operation 301, which transmits the identification (e.g., the deliverer's username, etc.) of the deliverer to the sender.  This may have already been done in operation 204, although now the sender can also view in real time the location of the deliverer on a map. 
[Gorlin: 0132] From operation 301, the method proceeds to operation 302, which stores the task (the details of the shipment which can comprise the identity of the sender, the identity of the deliverer, the pickup location, the drop-off location, the size of package, weight of package, picture of package etc.)
generating, by  the application server, a virtual resource transfer request according to the service order information;
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Gorlin: 0054] FIG. 46 is an exemplary mobile device screen illustrating a screen to capture a sender's credit card information to make payment to the system, according to an embodiment. 
[Gorlin: 0127] … A credit card (or other payment mechanism) can be associated with the manager (or sender or receiver) to easily pay for deliveries.
[Gorlin: 0281] FIG. 46 is an exemplary mobile device screen illustrating a screen to capture a sender's credit card information, according to an embodiment.  A picture of the credit card can be taken, the data optically recognized, and auto-filled into the application (e.g., credit card number, expiration date, etc.).
[Gorlin: 0294] FIG. 59 is an exemplary mobile device screen illustrating a delivery confirmation screen for a driver, according to an embodiment.  Once the driver delivers a package, this screen can be used to confirm the package has been delivered to the receiver. Please note: Correct confirmation code triggers the payment process as illustrated in Fig. 67 with a checkmark for “Confirm Delivery.”
sending, by the application server, the virtual resource transfer request to the first client by using the public service account, the virtual resource transfer request being configured for transferring, from the first client, a virtual resource in a first virtual resource account to a second virtual resource account associated with a holder of the public service account.
Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor.
In Gorlin-Bijor, see at least:
[Gorlin: 0142] Upon delivery (which can be verified/validated as described herein), then the deliverer can receive payment for the delivery.  The payment would come from the server and would go into an account registered by the deliverer.  The money for the delivery is added (from the server) to the driver's account.  Typically, the fee for the delivery is the fee paid by the sender with a commission (fee) taken out by the server for arranging the delivery.  The deliverer can withdraw funds from his/her account in numerous ways, such as PAYPAL, can request (and receive) a bank check in the mail, and receive an electronic funds transfer into the deliverer's bank account, etc. 
Regarding claim 2: Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor: An interface is presented to the sender as illustrated in Gorlin: Fig. 46 previously recited.
Regarding claims 3 and 4: Rejections are based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor regarding deliverer/driver services in response to service request. See at least [Gorlin: 0224] FIG. 21 is a flowchart illustrating an exemplary method of implementing a consolidation route, according to an embodiment. [Gorlin: 0225] In operation 2100, a driver makes a request (using a web interface or his/her portable computing device) to generate a consolidation route which can be transmitted to the server. [Gorlin: 0239] FIG. 23 is an example of a dialogue box which illustrates a driver's request for a consolidation route. [Gorlin: 0242] FIG. 24 is an example of an output window showing proposed consolidation routes, according to an embodiment. [Gorlin: 0243] When the server causes to be displayed on the driver's output device a list of proposed consolidation routes (operation 2102), the driver can choose one of the proposed consolidation routes based on its properties.  Proposed consolidation route window 2400 shows the proposed consolidation routes that were determined using the methods described herein.  The information shown for each proposed consolidation route can include: how many deliveries (packages) are on the route, the miles driven for the route, the estimate time it will take to complete the route, the total compensation to be paid for completing hat route, and the hourly rate (total compensation/estimated time).  Any other relevant information about the proposed consolidation route can also be displayed. [Gorlin: 0308] FIG. 73 is an exemplary mobile device screen illustrating a driver's profile screen, according to an embodiment. Please note: Driver Rob Garza is identifying Pet Sitter services as an additional service. For example, senders may need to have pet picked up, watched and then delivered to a receiver. Also, Rob Garza offers two types of delivery services: small package delivery, e.g. Toyota Corolla, and larger/heavier item delivery, e.g. Ford F150 pickup truck.
Regarding claim 6: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 7 and 8: Rejections are based upon the teachings and rationale applied to claims 1, 6 and dependents of claim 1 reciting similar subject matter.
Regarding claim 10: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claims 11 and 12: Rejections are based upon the teachings and rationale applied to claims 1, 10 and dependents of claim 1 reciting similar subject matter.
Regarding claim 14: Rejection is based upon the teachings and rationale applied to claim 1.
Regarding claim 15: Rejection is based upon the teachings and rationale applied to claims 1 and 14.
Regarding claims 16 and 17: Rejections are based upon the teachings and rationale applied to claims 1, 14 and dependents of claim 1 reciting similar subject matter.
Regarding claim 20: Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor: [Gorlin: 0127] … For example, a manager can be employed by a company who utilizes the delivery system described herein for the company's shipments and would make all arrangements for them to be delivered accordingly and make payment as well. Please note: Previously established that the manager has to be registered and log into the app via the social application.
Regarding claim 21: Rejection is based upon the teachings and rationale applied to claim 1 and as further taught and/or suggested by Gorlin-Bijor: [Gorlin: 0085] Fig. 77 is an exemplary mobile device screen illustrating a profile editing screen… 

Claims 5, 9, 13 and 18 are rejected under 35 USC 103 as being unpatentable over Gorlin, US 2016/0104112, and Bijor, US 2017/0034110, as applied to claims 1, 6, 10 and 14 further in view of Celkonas, US 2014/0058862.
Rejections are based upon the teachings applied to claims 1, 6, 10 and 14 in part by Gorlin-Bijor and as further taught and/or suggested by Gorlin-Bijor-Celkonas. In Gorlin-Bijor, the system confirms that the package has been delivered to the receiver. The validated status is reflected on the deliverer's profile screen, which triggers payment to the deliverer (driver), see at least [Gorlin: 0172]. Gorlin displays confirmation of pickup and delivery indicators on the deliverer’s mobile device screen, see at least Figs. 65 and 67, but is short on sending a funds transfer completion confirmation to both parties. Celkonas on the other hand would have taught Gorlin-Bijor techniques using a similar network configuration that confirm to both parties involved in a transaction the transfer of funds.
In Celkonas, see at least:
[0042] To facilitate the discussion that is to follow, user refers to a 
customer of a merchant.  The user is any entity that purchases or otherwise 
acquires a good or service from the merchant for a fee with the merchant acting 
as the seller of that good or service.  
[0046] FIG. 1 provides an overview of the payment system and a description for the methodology of completing a transaction using the system in accordance with some embodiments.  The system depicts a merchant Point-of-Sale (POS) 110, a mobile application 120, and a payment system back-end 130 (hereinafter back-end 130).
[0062] Upon transfer of the funds and completion of the transaction, the back-end 130 provides (at 280) confirmation of the completed transaction to the merchant 205.  The confirmation identifies the completed invoice and the credited funds to the account of the merchant 205.  The merchant 205 receives the confirmation through a web interface to the back-end 130 or via email, text message, or other form of communication.  The back-end 130 also provides (at 290) confirmation to the mobile application 120.  In this instance, the confirmation identifies the completed invoice and the debited funds from the account of the user.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of sending funds transfer completion messages to the user, i.e. buyer, and to the merchant providing a service to the user as taught by Celkonas would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Celkonas to the teachings of Gorlin-Bijor would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Using Celkonas’ techniques, Gorlin-Bijor would have been able to send funds transfer confirmation messages to both the sender and driver/deliverer.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 22, 2021